        Case 2:21-cv-01318-JDP Document 3 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KALON N. JACKS,                                    Case No. 2:21-cv-01318-JDP (SS)
12                       Plaintiff,                      ORDER GRANTING MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.
                                                         ECF No. 2
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18

19          Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis and

20   has submitted the affidavit required thereunder demonstrating that plaintiff is unable to prepay

21   fees and costs or give security for them. ECF No. 2. The court will therefore grant plaintiff’s

22   motion to proceed in forma pauperis. A scheduling order will issue separately.

23          Accordingly:

24          1. Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is granted.

25          2. The Clerk of the Court is directed to issue a summons for this case.

26          3. In an action for judicial review filed by a single plaintiff solely against the

27   Commissioner of Social Security Administration (defendant) that raise claims pursuant to 42

28   U.S.C. § 405(g) only, service on defendant shall proceed under the Court’s E-Service program as
        Case 2:21-cv-01318-JDP Document 3 Filed 07/29/21 Page 2 of 2


 1   follows. Once a summons is issued, the Clerk of Court shall deliver to the Commissioner of

 2   Social Security Administration and the United States Attorney’s Office at their designated email

 3   addresses a notice of electronic filing of the action along with the summons and complaint. The

 4   Commissioner has agreed not to raise a defense of insufficient service of process if provided with

 5   notice of a complaint as detailed in this order. This order is not intended to prevent parties from

 6   making any other motions that are appropriate under the Federal Rules of Civil Procedure.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:     July 28, 2021
10                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
